Citation Nr: 1001012	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-15 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for piriformis and 
sacroiliac dysfunction, claimed as a hip condition, to 
include as secondary to the Veteran's service-connected 
residuals of left hip fracture with traumatic arthritis.  


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied entitlement to the benefit 
currently sought on appeal.

This December 2006 claim regarding hip dysfunction of the 
piriformis muscle and sacroiliac (SI) joint has been 
adjudicated as an independent claim of service connection for 
such impairment.  However, the existing service-connected 
left hip disability and the presently claimed conditions 
pertain essentially to the same anatomic location, are 
alleged to have arisen from the same injury, and have 
overlapping symptomatology.  Thus, although the current 
procedural posture restricts this determination to the merits 
of additional service connection benefits, the Veteran 
remains free to file a claim for an increased rating for his 
already service-connected left hip condition if it his 
contention that his overall left hip disability has increased 
in severity.  


FINDING OF FACT

A current diagnosis of piriformis syndrome or sacroiliac 
dysfunction is not demonstrated by the record.


CONCLUSION OF LAW

Piriformis syndrome and sacroiliac dysfunction were not 
incurred in or aggravated by service, and are not shown to be 
proximately due to, or the result of, the Veteran's service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in February 2007, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for service connection for piriformis 
and sacroiliac hip dysfunction, to include a description of 
the information and evidence that VA would seek to provide, 
and that which the Veteran was expected to provide.  The 
Veteran was further notified of the process by which initial 
disability ratings and effective dates are established.  This 
pre-adjudicatory notice fully complies with applicable 
regulations and case law.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  

The Board notes the Veteran's assertion that his May 2007 VA 
examination was inadequate for the purpose of a service 
connection determination because the examiner was not 
provided the claims file for review, although the Veteran did 
have copies of VA records in his possession which were 
reviewed by the examiner.  See VA examination, May 2007; 
Notice of disagreement, August 2007.  The Veteran was 
subsequently afforded an additional VA examination in June 
2009.  At this time, the examiner reviewed the claims file 
and summarized the Veteran's relevant medical history, 
essentially curing the defect in the prior examination raised 
by the Veteran.  However, the Veteran refused physical 
examination of the left hip in June 2009, stating that he did 
not "feel up to an exam" because of a right knee 
replacement three months prior.  The Veteran refused to 
complete the requested examination, declining physical 
evaluation or any further diagnostic testing.  The examiner 
indicated that "Medical scrutiny requires that all possible 
diagnoses be eliminated prior to diagnosing piriformis 
syndrome and sacroiliac dysfunction;" thus, results of the 
evaluation are inconclusive without physical examination or 
other diagnostic testing.  VA examination, June 2009.  

To this end, the Veteran is reminded that the "duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of the Veteran's cooperation in 
obtaining pertinent medical evidence, VA has no further 
obligation to provide additional medical examination or 
obtain a medical opinion in conjunction with this claim.  The 
duty to assist has been fulfilled. 

As a final preliminary matter, the Board acknowledges the 
Veteran's contention that VA has suppressed or ignored 
pertinent medical evidence in adjudication of this claim.  
The Board, however, has thoroughly reviewed all the evidence 
in the Veteran's claims folder to include each of the 
documents that he lists in correspondence, and annotated 
copies of such evidence that he has submitted.  See, e.g., 
Correspondence taken as claim, December 2006; Notice of 
disagreement, August 2007; Veteran's statement with 
attachments, September 2007.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
entirety of the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (stating the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
with respect to each claim.  Thus, the Veteran must not 
assume that the Board has overlooked any piece of evidence 
that is not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (finding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to a veteran).

Service Connection

The Veteran seeks service connection for piriformis and 
sacroiliac hip dysfunction which he contends is attributable 
to his military service.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007) (holding that the type of evidence that will suffice 
to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed).  

Secondary service connection may also be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009). With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Here, the Veteran fractured his left hip during a motor 
vehicle accident in service in August 1968.  Service 
treatment records.  Residuals of the left hip fracture, with 
traumatic degenerative changes, were granted service 
connection by a rating decision dated in June 2000.  In June 
2006, the Veteran filed the present claim for piriformis and 
SI hip dysfunction, primarily citing VA medical records from 
1999, alleging that these conditions arose from the same in-
service accident as his service-connected disability.  The 
Veteran has subsequently submitted multiple copies of VA 
treatment notations from October, November, and December 1999 
with various portions highlighted or circled.  Specifically, 
the Veteran draws the Board's attention to the following 
assessment: "? L SI JT. DYSFUNCTION (LIKELY DUE TO OLD 
HAILINE [sic] ACETABULAR FX)" and "? L PIRIFORMIS 
SYNDROME."  VA consultation, October 1999.  Later treatment 
notes also reflect a diagnosis of "?L PIRIFORMIS SYNDROME/SI 
JOINT DYSFUNCTION."  VA treatment note, November 1999.  

These assessments reflect questionable diagnoses rather than 
a definitive clinical diagnosis of either claimed condition, 
as established by the leading question mark.  The Board finds 
this to be a plain language interpretation of the evidence 
that does not require any specialized medical knowledge.  
Nonetheless, the Board's interpretation of these prior 
diagnoses is confirmed by VA examiners who identify them as 
"questionable."  VA examinations, May 2007 & June 2009.  

Some treatment notations use terms such as "probable" 
and/or drop the leading question mark entirely.  Nonetheless, 
even if a definitive diagnosis of piriformis syndrome or SI 
joint dysfunction was established in 1999, or at any time 
prior to initiation of the current claim in December 2006, 
there is no evidence of a current diagnosis of either 
condition.  A past disability is not eligible for service 
connection benefits if it is not shown to exist on the date 
of application for benefits, nor at any point during the 
applicable appellate period.  Degmetich v. Brown, 8 Vet. App. 
208 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  To be clear, for service connection 
compensation benefits to be awarded, a claimed disability 
must be shown to exist presently, rather than merely at some 
point prior to filing the current claim.  

Since filing the present claim for benefits, the Veteran's VA 
treatment records primarily show treatment for psychiatric 
complaints.  Orthopedic complaints for the relevant time 
frame pertain almost exclusively to knee problems.  VA 
treatment records do not reflect a diagnosis of piriformis or 
sacroiliac dysfunction during the present appeal.  Also, 
although the May 2007 VA examiner was aware of the Veteran's 
prior diagnosis of piriformis syndrome and/or sacroiliac 
dysfunction based on documentation brought to the exam by the 
Veteran, he did not diagnose either condition based upon his 
physical findings at the time of the examination.  He listed 
his impression as "SC fracture left hip with traumatic 
arthritis."  The examiner was unable to render an opinion 
about the etiology of the previous diagnoses, but it is 
informative for the Board's purposes that the diagnoses were 
identified as previously existing, yet not in existence in 
May 2007.  As previously discussed, an additional June 2009 
VA examination was inconclusive regarding diagnoses or 
etiology of the Veteran's left hip condition or conditions 
due to the Veteran's refusal to participate in the physical 
examination.  Therefore, in the absence of a current clinical 
diagnosis of piriformis syndrome or sacroiliac joint 
dysfunction, service connection for these conditions is not 
warranted.  Degmetich; Brammer, supra.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  


ORDER

Service connection for piriformis and sacroiliac dysfunction, 
claimed as a hip condition, is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


